FILED
                           NOT FOR PUBLICATION                                DEC 18 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LOS ANGELES COUNTY OFFICE OF                     No. 12-55298
EDUCATION,
                                                 D.C. No. 2:10-cv-04702-CAS-
              Plaintiff-counter-defendant -      AGR
Appellee,

  v.                                             MEMORANDUM*

C. M., Adult Student, AKA Crystal
Moriwaki,

              Defendant-counter-claimant -
Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                     Argued and Submitted December 5, 2013
                              Pasadena, California

Before: CANBY, WATFORD, and HURWITZ, Circuit Judges.

       1. The district court erred in denying C.M.’s request for attorney’s fees on

the ground that she was not a “prevailing party.” See 20 U.S.C. § 1415(i)(3)(B)(i).



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                         Page 2 of 3
A party prevails in this context when she “succeeds on any significant issue in

litigation which achieves some of the benefit the parties sought in bringing the

suit,” so long as that success is not “purely technical or de minimis.” Parents of

Student W v. Puyallup Sch. Dist., No. 3, 31 F.3d 1489, 1498 (9th Cir. 1994). C.M.

prevailed on a “significant issue” in both proceedings before the Office of

Administrative Hearings (OAH). At the first proceeding, the Administrative Law

Judge (ALJ) held that the Los Angeles County Office of Education (LACOE) was

required to initiate C.M.’s placement in a Residential Treatment Center (RTC) by,

for example, arranging transportation, signing contracts, and providing initial

funding. At the second proceeding, the ALJ affirmed that holding and rejected

LACOE’s continued resistance to paying for C.M.’s placement. The ALJ further

held that the Los Angeles Unified School District (LAUSD) was responsible for

C.M.’s placement following her release from juvenile hall. The ALJ’s holding that

LAUSD, not LACOE, was required to pay for the RTC in the long term is

irrelevant to C.M.’s success regarding LACOE’s initial placement responsibility.

      C.M. did not, however, prevail on any significant issue in the district court

proceeding. LACOE prevailed, and C.M. lost, on the only issue the court reached:

whether the ALJ correctly denied LACOE’s motion to join LAUSD as a party in

the OAH proceedings. C.M. should be awarded fees for both OAH proceedings,
                                                                         Page 3 of 3
but the district court may take into account C.M.’s “degree of success” by reducing

or denying fees for the district court proceeding. See Aguirre v. Los Angeles

Unified Sch. Dist., 461 F.3d 1114, 1121 (9th Cir. 2006).

      2. C.M. also challenges the district court’s remand order on the merits.

Because the district court did not abuse its discretion in consolidating the two due

process proceedings and remanding them to the OAH, we affirm the remand order.

      AFFIRMED in part, REVERSED in part, and REMANDED.

             No costs.